 In the Matter of SOUTHERNCALIFORNIAGAS COMPANY,EMPLOYERandSOUTHERN CALIFORNIA PROFESSIONAL ENGINEERING ASSOCIA-TION, GAS UTILITYENGINFERSAFFILIATE, UNIT NO. 1, PETITIONERCase No. 21-R-3573.-Decided June 11, 1947Mr. R. R. Blackburn,of Los Angeles, Calif., for the Employer.Mr. Perry Bertram,of Los Angeles, Calif., for the Petitioner.Mr. Leland R. Watterman,of Los Angeles, Calif., for the UtilityWorkers.Mr. Harry W. Clayton, Jr.,ofcounselto the Board.DECISIONANDORDER,Upon a petition duly filed, hearing in this case was held at Los An-geles, California, on March 11, 1947, before Eugene M. Purver, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the hearing the Em-ployer moved to dismiss the petition on the grounds that it is not en-gaged in commerce within the meaning of the Act. The hearingofficer referred this motion to the Board.For reasons stated herein-after the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSouthern California Gas Company is a California corporation withitsprincipal offices and place of business located at Los Angeles,California.It is engaged primarily in the business of purchasing,transporting, selling, and distributing natural gas for light, heat, andpower purposes in the central and southern portions of the State ofCalifornia.It is also engaged to a moderate extent in manufacturing,transporting, selling, and distributing manufactured gas.As anincident to its principal business, the Employer sells gas appliances74 N. L R B., No. 13.48 SOUTHERN CALIFORNIA GAS COMPANY49at retail.The chief raw material used by the Employer in its opera-tions is natural gas, all of which is purchased within the State ofCalifornia.In addition, it purchases other raw material, includingpipe,meters, regulators,and similar items.Of thesematerials,amountsin thevalue of approximately$1,000,000 annually are pur-chased outside the State of California.Omitting the value of thenatural gas purchased by the Employer, this figure constitutesapproxi-mately one-third of the total value of all other raw materials pur-chased by the Employer. All products sold by the Employerare soldwithin the State of California.The Employer supplies gas to majorindustrial firms in southern California, and to a number of instrumen-talities engaged in interstate commerce.The Eniployer is operatingits plant in conjunction with the Reconstruction Finance Corporationfor the purpose of making butadiene fractions usedin the manu-facture of synthetic rubber.,We find, contrary to its contention, that the Employer is engagedin commerce within the meaning of the National Labor RelationsAct.II.THE ORGANIZATIONS IN VOLVEnThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employer.UtilityWorkers Union of America, herein called Utility Workers,is a labor organization affiliated with the Congiess of Industrial Or-ganizations, claiming to represent employees of the Employer.2III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Eniployer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThere is a preseiitly existing bargaining unit of "all technicaland engineering employees" at the Employer's Central Division con-'These jurisdictional facts,stipulated by the parties in the present case, have beenfound by the Board in earlier proceedings.The parties stipulated that the record inMatteof Southern California Gas Company,10 N L R B. 1123,should be incorporated into therecord in this caseFor other cases in which the Board has previously asserted jurisdic-tion over the operations of theSouthern Cahfo,inn Gas Company,see 31 N L. R B 461,35 N. L.R. B 263, 40 N L. R. B 256, 41 N L R B 668,44 N L R. B.1395, 47 N LR. B 690, 65 N 1, it B :i43, and 71 N. L R B 9792TheUtilityWorkersappeared at the hearing for the sole purpose of protecting its inter-est in the bargaining units established throughout the entire system of the Employei 50DECISIONS OF NATIONALLABOR RELATIONS BOARDsisting of : air conditioning engineers A, air conditioning engineers B,construction detailers, designers, draftsmen, engineering assistant A,engineering assistant B, estimating engineers, industrial gas engineersA, industrial gas engineers B, junior engineers, laboratory assistants,laboratory foremen, laboratory technicians, lead draftsmen, officeengineers A, office engineers B, process engineers, research assistants,senior draftsmen, service engineers, and technical assistants.3The Petitioner seeks to include within the above-described unit thefollowing employees in the sales department of the Central Division :sales representative-architect; sales representative-builder and con-tractor; sales representative-commercial; sales representative-hoteland restaurant A ; sales representative-hotel and restaurant B, specialsales representative; and home planning advisor. In its petition, thePetitioner alternatively requested that these employees be establishedas a separate appropriate unit.In the sales department of the Central Division there are some em-ployees represented by. the Petitioner and some by the Utility Work-ers.'The remainder of the employees in the department are engagedin duties that involve sales contact work designed to encourage the useof gas and gas appliances but not entailing engineering analysiscomparable to distinctively engineering types of jobs.Assuming, however, that the functions of the employees sought tobe included may be deemed sufficiently technical to warrant their in-clusion in the existing unlt,5 there are other employees in the SalesDepartment, who perform similar and allied duties and functionswhom the Petitioner does not seek to represent.As indicated above,the jobs of employees not presently represented by a collective bargain-ing agent involve sales contact Work.There is no clear 1 ine of dis-tinction between the duties and technical background of some of theemployees presently petitioned for and those within the salve depart-ment not requested.Generally, these employees get in touch withcustomers, "promote full and proper use of gas," and provide dataconcerning the installation of gas service and the use of gas appliances.For example, according to the Employer's job descriptions,, the salesrepresentative-new construction, a classification not sought by the'Found to be appropriate inMatter of Southern California Gas Company,65 N L R B543.Some minor changes in the unit caused by classification revisions, but not basicallyaltering the certified bargaining unit, have been made by agreement of the parties.TheEmployer's operations are divided into six divisions, of which the Central Division is one4 Those employees in the Sales Department presently represented by the Petitioner arethe airconditioning engineers, draftsmen, industrial gas engineers, and office engineer.The Utility workers iepiesents the clerks, special clerks, and stenographers.Although the Board inMatte, of Southern California Gas Company,41 N L. R. B 668.Included salesmen in the Kern Division in a unit of "all employees" it excluded industrialsales engineersand junior engineers as technical employees6Company Exhibit No. 5. SOUTHERN CALIFORNIA GAS COMPANY51Petitioner,and the sales representative-builders and contractors, aclassification which is requested by the Petitioner, both get in touchwith customers and prospective customers,"promote the full andproper use of gas appliances," "explain the advantages of gas ap-pliances" "provide data,"and "make arrangements concerning in-stallation."Likewise,the quantity sales representative(not requestedby the Petitioner) and the sales representative-conmmercial (sought bythe Petitioner)get in touch with customers, advise them on their equip-ment needs,and "assist(s) the customer in . . . any matter or serv-ice involving the Company." Further, the sales representative-mainextension,a classification not sought by the Petitioner, advises othersales representatives on problems involving main extensions,gets intouch with customers with other sales representatives, explains ad-vantages of gas appliances, and provides data concerning such ap-pliances.Thus, the proposed enlargement of the existing unit wouldlead, to the inclusion of certain classifications in the Sales Departmentand leave unrepresented other sales employees having similar duties,and functions.This would be equally true if the employees petitionedfor were established as a separate appropriate unit.Accordingly, weare of the opinion that both of the alternative unit requests of thePetitioner are inappropriate.We shall,therefore,dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifica-tion of a representative of the employees of Southern CaliforniaGas Company of Los Angeles, California, filed herein by the SouthernCalifornia Professional Engineering Association,Gas Utility Engi-neers Affiliate,Unit No. 1, be,and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.